Citation Nr: 1545061	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  11-11 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability of the feet, to include bilateral flatfoot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from September 1959 to September 1961.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in March 2011, a statement of the case was issued in March 2011, and a substantive appeal was received in April 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has filed a claim of service connection for bilateral pes planus; however, in support of his claim he has submitted a November 2009 private radiographic record reflecting an assessment of the mild atherosclerotic vascular disease of the arteries of the lower extremities with occlusion of the mid/proximal left anterior tibial artery with runoff vessel to the left foot via the posterior tibial and peroneal arteries with good runoff to the right foot by patent trifurcation arteries.  See 02/03/2010 VBMS entry, Medical Treatment Record - Non-Government Facility.  It appears that the Veteran may be asserting that such diagnosis is associated with his claimed pes planus, thus the Board will construe this as part and parcel of his claim for compensation.  

A May 1958 Report of Medical Examination reflects a notation of pes planus 2 degrees bilateral and another entry reflects that the condition is asymptomatic.  See 01/29/2010 VBMS entry, STR at 9-10.  A September 1959 Report of Medical Examination completed for induction purposes reflects pes planus three degrees bilateral, asymptomatic.  Id. at 13.  A June 1961 Report of Medical Examination conducted for separation purposes does not reference his pes planus condition.  Id. at 30.  On a June 1961 Report of Medical History, the Veteran checked the 'No' box for 'foot trouble' and it was noted that he has "been in good health all his life."  Id. at 32-33.

In his substantive appeal, the Veteran asserted that while serving in the U.S. Army in Gilhousen, Germany, he participated in a forced march in freezing temperatures at which time his feet disability worsened dramatically.  See 04/22/2011 VBMS entry, VA 9 Appeal to Board of Appeals.

Per the March 2015 Supplemental Statement of the Case, the Veteran failed to appear for VA examinations scheduled on January 1, 2015 and February 27, 2015.  To date, he has not offered an explanation for his failure to report for the examinations.  However, as remand is necessary for other reasons, as discussed below, the Veteran should be afforded another opportunity to undergo a VA examination to assess the nature and etiology of his claimed bilateral flatfoot.  

The March 2015 Supplemental Statement of the Case references VA treatment records from Texas Valley Coastal Bend for the period May 21, 2012 to March 5, 2015; however, such records have not been associated with the virtual folder.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the VBMS/Virtual VA folder the Veteran's treatment records from Texas Valley Coastal Bend for the period from May 21, 2012.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his current bilateral pes planus and any associated disability of the feet.  It is imperative that the virtual folders be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the virtual folder and examining the Veteran, the examiner should opine as to the following: 

a)  Please identify any and all disabilities associated with the feet.  See 11/09 private radiograph.

b)  Is bilateral flatfoot an acquired disability, or a congenital or developmental defect, as set forth in 38 C.F.R. § 4.9?

c)  If the examiner determines that the Veteran has a congenital or developmental defect of the feet, was such congenital or development defect subject to a superimposed injury or chronic disability (as opposed to an acute increase in pain) during service?

d)  If the examiner determines that the Veteran has a current acquired disability of flatfeet, did it undergo an increase in disability during service, and, if so, was the increase in disability due to the natural progress of the disease?

e)  Is any other disability associated with the feet at least as likely as not (50 percent or more probability) due to service or any incident therein?  See 11/09 private radiograph.  

The examiner must provide reasons for this opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinion.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

3.  If the issue on appeal is not granted in full, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




